                                                                     PRO HAC VICE APPLICATION,
                                                                   ECF REGISTRATION AND CONSENT
 UNITED STATES DISTRICT COURT                                          TO ELECTRONIC SERVICE,
EASTERN DISTRICT OF CALIFORNIA                                            PROPOSED ORDER



  United States
                                  Plaintiff(s),
                                                   Case No. 18 CR 0258
  v.

  LI JUAN WANG

                                 Defendant(s).


         I, Daniel F. Lynch, attorney for LI JUAN WANG, hereby petitions for admission to

 practice Pro Hac Vice under the provision of Local Rule 180(b)(2). I understand and consent

 to ECF Registration and Electronic Service as detailed below and I have submitted payment in

 the amount of $225.00 to the Clerk, U.S. District Court.

 In support of this petition, I state under penalty of perjury that:

         My business address is:

 Firm Name:              Daniel F. Lynch, Attorney at Law
 Address:                20 Vesey Street
                         Suite 410
 City:                   New York
 State:                  New York          ZIP Code: 10007
 Voice Phone:            (212) 571-4888
 FAX Phone:              (212) 571-4848
 Internet E-mail:        dlynch4@gmail.com
 Additional E-mail:      dlynch4@nyc.rr.com
 I reside in City:       New York           State: NY

         I was admitted to practice in the New York State, Second Department

 on March 22, 1989. I was admitted in the United States District Court, Southern District of New

 York on November 9, 1993. I am presently in good standing and eligible to practice in said

 courts. A certificate of good standing from the court in my state of primary practice is attached

 to this application. I am not currently suspended or disbarred in any other court.

         I have not concurrently or within the year preceding this application made

 a pro hac vice application to this court.
 .
         I hereby designate the following member of the Bar of this Court who is registered for

ECF with whom the Court and opposing counsel may readily communicate regarding the

conduct of the case and upon whom electronic notice shall also be served via the court's ECF

system:

Name:           ________Michael A. Sawamura____(SBN 109412)_______________________

Firm Name:      _________Corporate Counsel Law Group LLP_________________________

Address:        901 H Street, Suite 210

City:           Sacramento

State:          California ZIP Code:95814-1808

Voice Phone: (916) 441-2685

FAX Phone:      (916) 441-5776


E-mail: SNCLawFirm@aol.com


Dated:           5/13/21



Petitioner:


                                              ORDER

         IT IS SO ORDERED.

Dated: May 28, 2021
